United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Verona, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0429
Issued: June 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 19, 2016 appellant filed a timely appeal from a December 5, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to factors of her federal employment.

1

Appellant has submitted additional evidence on appeal. The Board’s jurisdiction, however, is limited to
evidence that was before OWCP at the time of the December 5, 2016 final decision on appeal. Thus, the Board is
precluded from reviewing this evidence on appeal. See 20 C.F.R. § 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 8, 2015 appellant, then a 47-year-old city carrier assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained a leg condition causally
related to walking in the performance of her federal employment. She stopped work on
October 3, 2015.
By letter dated October 15, 2015, the employing establishment indicated that appellant
had been working for only five weeks as a city carrier assistant, and challenged the claim based
on causal relationship.
In a letter dated October 26, 2015, OWCP requested that appellant submit additional
factual and medical evidence to support her claim for compensation. Appellant was afforded 30
days to submit this additional evidence.
Appellant submitted an October 26, 2015 note from Dr. Dane Wukich, a Board-certified
orthopedic surgeon, who indicated that appellant was being treated for bilateral foot pain. In a
note dated November 2, 2015, Dr. Wukich wrote that appellant was being treated for left
posterior tibial tendinitis. He reported that she had been working with restrictions the prior four
weeks, but could return to regular duty. Appellant also submitted a November 10, 2015 note
from Dr. Wukich, which indicated that she was being treated for bilateral hallux rigidus and left
posterior tibial tendon dysfunction.
Appellant submitted a November 12, 2015 response to questions posed by OWCP as to
her claim. According to her, she walked many hours delivering mail.3 Appellant confirmed that
her claim was based on continued incidents over more than one workday.
By decision dated December 23, 2015, OWCP denied appellant’s claim for
compensation. It found that the medical evidence of record was insufficient to establish a
diagnosed condition casually related to factors of her federal employment.
On February 8, 2016 appellant requested a hearing before an OWCP hearing
representative. She submitted a November 10, 2015 report from Dr. Wukich, diagnosing
bilateral hallux rigidus, posterior tibial tendon dysfunction, and bilateral foot pain. Dr. Wukich
reported that appellant had pain in both feet, and x-rays confirmed that she has osteoarthritis of
the hallux metatarsophalangeal (MTP) joint bilaterally. He opined that appellant’s “duties as a
letter carrier aggravated her medical condition. Clearly appellant has an underlying arthritis.”
According to Dr. Wukich, she reported that she had no problems with her left lower extremity
prior to starting work at the employing establishment.
A hearing was held on September 20, 2016. Appellant referred to an incident where she
fell on uneven ground, but could not remember the date.4 She also indicated that she intended to
3

Appellant also described what appeared to a specific incident where she fell and twisted her foot, but she did not
indicate when this occurred.
4

The hearing representative advised appellant that if she was claiming an injury from this incident, it would be a
traumatic injury claim and a Form CA-1 could be submitted for that claim.

2

submit additional medical evidence, and the hearing representative advised appellant that the
case would be held open for 30 days. No further evidence was received.
By decision dated December 5, 2016, the hearing representative affirmed the
December 23, 2015 decision. She found that the medical evidence of record was insufficient to
establish appellant’s claim for compensation.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.6
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.7 A physician’s opinion on the issue of whether there is
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.8
Additionally, the opinion must be expressed in terms of a reasonable degree of medical certainty,
and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors.9
ANALYSIS
In the present case, appellant filed a claim alleging that walking in the performance of her
federal employment had contributed to foot and leg conditions. OWCP accepted that her
employment as a city carrier assistant involved walking.
Dr. Wukich diagnosed bilateral hallux rigidus, and posterior tibial tendon dysfunction. In
the November 10, 2015 report, he opines that appellant’s employment aggravated her condition.
Dr. Wukich did not provide a complete factual and medical history. A medical report is
5

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See Robert G. Morris, 48 ECAB 238 (1996).

8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id.

3

insufficient to establish appellant’s claim if the report is not based on a complete factual history.
Dr. Wukich related in his November 2, 2015 report that appellant had worked with restrictions
for the prior four weeks, but he never provided a history which related that appellant had only
worked as a city carrier for five weeks prior to October 8, 2015.10 He did not demonstrate an
understanding of appellant’s work duties, or discuss her employment history. Dr. Wukich’s
opinion that work duties aggravated appellant’s condition is not accompanied by sound medical
rationale.11 As such his opinion is of diminished probative value.
Furthermore, Dr. Wukich indicated that appellant had arthritis which was aggravated by
her work duties. He did not however discuss in any detail the preexisting condition. The Board
has long held that medical conclusions unsupported by rationale are of diminished probative
value and are insufficient to establish causal relation.12 An opinion with respect to aggravation
must differentiate between the effects of the work-related injury or disease and the preexisting
condition.13 The Board has held that the physician must clearly explain the nature and extent of
any aggravation, including whether temporary or permanent.14 The reference to appellant
reporting she did not have problems with her left lower extremity prior to working at the
employing establishment is not sufficient medical rationale. The Board has held that without
supporting rationale, an opinion that a condition is causally related to an employment injury
because the employee was asymptomatic before the injury, but symptomatic after it, is
insufficient to establish causal relationship.15
It is appellant’s burden of proof to establish her claim. The Board finds appellant has not
submitted sufficient evidence to meet her burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to factors of her federal employment.

10

A.E., Docket No. 16-1803 (issued February 2, 2017).

11

Id.

12

See O.L., Docket No. 16-616 (issued October 24, 2016).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

14

See R.H., Docket No. 15-1785 (issued January 29, 2016).

15

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (because the employee is symptomatic after an injury
is not sufficient to establish causal relationship without supporting rationale).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 5, 2016 is affirmed.
Issued: June 1, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

